Exhibit 10.2

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Second Amendment to Employment Agreement (“Amendment”), is made and entered
into as of the 31st day of December, 2008, by and between CORPORATE OFFICE
PROPERTIES, L. P. (the “Employer”), CORPORATE OFFICE PROPERTIES TRUST (“COPT”)
and RANDALL M. GRIFFIN (the “Executive”).

 

RECITALS

 

A.                                   Executive and Employer executed an
Employment Agreement dated July 13, 2005, as amended by that certain Amendment
to Employment Agreement dated May 30, 2006 (collectively, the “Agreement”),
providing for the employment of the Executive by the Employer upon the terms and
conditions therein stated, of which the Basic Term is scheduled to expire on
June 30, 2010.

 

B.                                     Employer has requested and Executive has
agreed to extend the Basic Term for an additional one (1) year and nine
(9) months and the parties desire to enter into this Amendment and to modify
such other terms as set forth herein.

 

NOW, THEREFORE, in consideration of Executive’s continued employment under the
Employment Agreement, it is covenanted and agreed by and between the parties
hereto as follows:

 

1.                                       AMENDMENT TO PARAGRAPH 4(a).  
Section 4(a) of the Agreement is deleted in its entirety and the following is
inserted in lieu thereof:

 

The Executive’s employment hereunder shall be for a term commencing on April 1,
2005 and expiring on March 31, 2012 (the “Basic Term”).  Subject to the
foregoing and other applicable terms of this Agreement, this Agreement may be
terminated by either party, with or without cause, effective as of the first
(1st) business day after written notice to that effect is delivered to the other
party.

 

2.                                       AMENDMENT TO PARAGRAPH 4(c)(iv).  
Section 4(c)(iv) of the Agreement is deleted in its entirety and the following
is inserted in lieu thereof.

 

(iv) The Employer changes the primary employment location of the Executive to a
place that is more than fifty (50) miles from the primary employment location,
6711 Columbia Gateway Drive, Columbia, Maryland 21046, as of the Effective Date
of this Agreement.

 

--------------------------------------------------------------------------------


 

3.                                       NO OTHER AMENDMENTS.  Except to the
extent set forth above, this Amendment does not affect or otherwise supersede
any other provisions of the Agreement or otherwise limit its enforceability in
any way.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

“Employer”

 

“Executive”

CORPORATE OFFICE PROPERTIES L. P.

 

 

a Delaware limited partnership

 

 

By:

Corporate Office Properties Trust,
General Partner

 

 

 

 

 

By:

/s/ Jay H. Shidler

 

/s/ Randall M. Griffin

 

    Jay H. Shidler

 

Randall M. Griffin

 

    Chairman of the Board

 

Date:

12/31/08

 

    Date:

12/31/08

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

a Maryland real estate investment trust

 

 

By:

/s/ Jay H. Shidler

 

 

 

Jay H. Shidler

 

 

 

Chairman of the Board

 

 

 

Date:

12/31/08

 

 

 

2

--------------------------------------------------------------------------------